Citation Nr: 0006572	
Decision Date: 03/10/00    Archive Date: 03/17/00

DOCKET NO.  97-24 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1. Entitlement to service connection for bilateral hearing 
loss.

2. Entitlement to service connection for tinnitus.

3. Entitlement to service connection for left knee pain.

4. Entitlement to an initial compensable evaluation for 
service-connected right knee patellofemoral pain syndrome.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel


INTRODUCTION

The veteran had active service from November 1992 to July 
1996.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a January 1997 rating decision from the Los 
Angeles, California, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied service connection 
for hearing loss, tinnitus, and left knee pain.  The RO 
further granted service connection for right knee pain with a 
noncompensable evaluation, effective August 1, 1996.  

The Board notes that at the December 1999 videoconference 
hearing before the undersigned, the veteran indicated that he 
wished to withdraw his claims for service connection for left 
leg and left hip pain, but not for left knee pain.  
Transcript, p. 3.  A substantive appeal may be withdrawn at 
any time before the Board promulgates a decision.  38 C.F.R. 
§ 20.204(b) (1999).  Therefore, the Board will not consider 
entitlement to service connection for left leg or left hip 
pain.  

The veteran's claim for an initial compensable evaluation for 
service-connected right knee disability will be discussed in 
the remand portion of this decision.  


FINDINGS OF FACT

1. The record does not show pure tone thresholds that meet 
the requirements for a current hearing loss disability.  

2. The veteran's tinnitus began during service and continues 
until the present.  

3. The record contains no current diagnosis of a left knee 
disability manifested by left knee pain.  


CONCLUSIONS OF LAW

1. The claim of entitlement to service connection for 
bilateral hearing loss is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.385 (1999).  

2. The veteran's tinnitus was incurred in his active military 
service.  38 U.S.C.A. §§ 1110, 5107(b) (West 1991); 
38 C.F.R. § 3.303 (1999).

3. The claim of entitlement to service connection for left 
knee pain is not well grounded.  38 U.S.C.A. § 5107(a).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection Generally

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1999).  Where certain diseases, such as 
those affecting the organic nervous system, are manifested to 
a compensable degree within the initial post-service year, 
service connection may be granted on a presumptive basis.  
38 U.S.C.A. §§  1101, 1112 (West 1991 & Supp. 1999); 
38 C.F.R. §§ 3.307, 3.309 (1999).

When a disability is not initially manifested during service 
or within an applicable presumptive period, service 
connection may nevertheless be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in or aggravated by service.  
See 38 U.S.C.A. § 1113(b) (West 1991); 38 C.F.R. § 3.303(d).  

The threshold question to be answered in the veteran's appeal 
is whether he has presented evidence of a well-grounded 
claim.  Under the law, a person who submits a claim for 
benefits shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
A claim need not be conclusive but only possible to satisfy 
the initial burden of § 5107(a).  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  If a claim is not well grounded, the 
application for service connection must fail, and there is no 
further duty to assist the veteran in the development of his 
claim.  38 U.S.C.A. § 5107, Murphy, 1 Vet. App. 78 (1990).  

The United States Court of Appeals for the Federal Circuit 
held that, "For a claim to be well grounded, there must be 
(1) a medical diagnosis of a current disability; (2) medical, 
or in certain circumstances, lay evidence of in[-]service 
occurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between an in-service [disease or 
injury] and the current disability. Where the determinative 
issue involves medical causation, competent medical evidence 
to the effect that the claim is plausible is required."  
Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997) quoting 
Epps v. Brown, 9 Vet. App. 341, 343-344 (1996); see 38 C.F.R. 
§§ 3.303, 3.307, 3.309; Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  For the purpose of determining whether a claim is 
well grounded, the credibility of the evidence is presumed.  
See Robinette v. Brown, 8 Vet. App. 69, 75 (1995). 



Service Connection for Bilateral Hearing Loss and Tinnitus

I. Factual Background

The veteran's DD Form 214 reported his primary specialty as 
motor vehicle operator.  The veteran's service enlistment 
examination in May 1992 showed pure tone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
5
10
LEFT
20
15
20
20
20

A December 1992 service audiological evaluation showed pure 
tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
20
5
25
LEFT
20
20
25
25
30

A March 1995 service audiological evaluation showed pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
15
5
5
LEFT
15
15
25
20
25


A June 1996 service audiological evaluation showed pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
20
10
15
LEFT
20
20
25
25
25

A November 1996 VA audiological evaluation showed pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
20
20
30
LEFT
15
20
30
25
30

The examiner noted the veteran's period of service and 
indicated that the veteran worked with all types of heavy 
equipment and used ear protection most of the time.  The 
examination reported that the veteran's hearing was tested on 
entry and discharge with no mention of hearing loss by 
examiners.  The veteran reported periodic tinnitus in the 
right ear for the previous two years.  The tinnitus occurred 
about twice weekly and lasted as long as five minutes without 
relation to any particular incident.  The examiner reported 
that the veteran's hearing for pure tones and speech 
recognition in both ears was within normal limits.  Tinnitus 
was reported in the right ear, not the left, but was not 
associated with hearing loss.  

A VA examination was also conducted in November 1996.  The 
veteran complained of humming in his right ear, which 
occurred up to two-to-three times per day and lasted for 
about 10-15 minutes.  He reported that the humming caused him 
problems with hearing and understanding speech and sometimes 
kept him up at night.  The examiner provided diagnoses of 
minimal bilateral hearing loss and tinnitus.  

At a videoconference hearing before the undersigned in 
December 1999, the veteran testified that he was first 
diagnosed with hearing loss in 1995.  Transcript, p. 21.  The 
veteran stated that his job during service was as a .50 
caliber machine gunner.  He reported that he would fire the 
weapons about four days per week.  He noted that hearing 
protection was issued and he was required to wear it.  
Transcript, pp. 21-22.  The veteran testified that he first 
complained of ringing in his ears in 1995 and it continued to 
the present.  Transcript, p. 22.  He stated that the humming 
came and went and lasted for about 30-40 minutes 
approximately two-to-three times per week.  Transcript, p. 
23.  He reported that the humming would wake him at night, 
but he was able to go back to sleep.  Transcript, p. 23.  The 
veteran testified that the ringing in his ears was mostly on 
the right, but at times he could hear it on both sides.  
Transcript, p. 26.  

II. Analysis

Impaired hearing will be considered a disability, under the 
VA regulations, when the auditory threshold in any of the 
frequencies 500, 1,000, 2,000, 3,000 or 4,000 Hertz is 40 
decibels or greater; or when the auditory threshold for at 
least three of the frequencies are 26 decibels or greater; or 
when the speech recognition scores using the Maryland CNC 
Test are less than 94 percent.  38 C.F.R. § 3.385 (1999).  
None of the audiogram results of record reflects values that 
meet the definition of hearing loss disability under 
38 C.F.R. § 3.385.  In the absence of proof of a present 
disability there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992). 

The record does contain a current diagnosis of tinnitus, and, 
although there is no record of complaints of tinnitus during 
service, the veteran reports that he has had the ringing in 
his ears since 1995.  

Based on the veteran's statements and the VA examination in 
November 1996, the Board finds that the veteran's claim for 
service connection for tinnitus is well grounded.  38 
U.S.C.A. §5107(a) (West 1991).  The VA has a duty to assist 
the veteran in the development of all facts pertinent to her 
claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.103(a) (1999).  
The claims folder contains all available service medical 
records and the RO has requested and received the available 
reports of VA medical examinations.  The veteran has not 
identified any post-service treatment for his tinnitus.  It 
appears that all possible development has been completed, and 
the VA has satisfied its duty to assist the veteran under 
these circumstances.  38 U.S.C.A. § 5107(a).

The veteran is competent to provide testimony as to 
observable symptoms, including ringing or humming in the 
ears.  See Savage v. Gober, 10 Vet. App. 489, 497 (1997).  
The veteran reported at the VA examination in November 1996, 
less than four months after his discharge from service, that 
he had periodic tinnitus for the previous two years.  At the 
videoconference hearing, the veteran reported that the 
ringing in his ears began in 1995 and continued to the 
present.  The VA examiner in November 1996 noted a diagnosis 
of tinnitus and noted only noise exposure during service.  
The Board notes that since service the veteran has been 
a full-time student.  The Board finds that the evidence does 
not preponderate against a finding that the veteran's 
tinnitus was incurred in his active military service. 


Service Connection for Left Knee Pain

III. Factual Background

The veteran's service medical records contain no complaints, 
diagnoses, or opinions of any left lower extremity pain or 
pathology.  

A VA general medical examination was conducted in November 
1996.  The veteran reported dull pain in the left knee, which 
he stated might be secondary to compensating for pain in the 
right leg.  Range of motion testing of the left knee showed 
flexion of 140 degrees and extension to 0 degrees.  The 
examiner provided diagnoses of  "claims left knee pain," 
and limited range of motion of the left knee.  

A VA orthopedic examination was also conducted in November 
1996.  The veteran reported soreness in his left leg from 
thigh to calf, about twice per month for approximately 30 
minutes.  He noted that the soreness seemed to come on with 
prolonged standing.  Physical examination revealed no 
tenderness, instability, soft tissue masses or swelling, 
atrophy or weakness.  Range of motion testing of the 
left knee revealed flexion to 140 degrees and extension to 0 
degrees.  X-ray examination was essentially normal.  The 
examiner provided a diagnosis of normal age-appropriate 
examination of the left lower extremity without evidence of 
current localized tenderness or swelling.  

At a videoconference hearing before the undersigned in 
December 1999, the veteran testified that his private 
physician had stated that his left knee condition was 
secondary to his right knee condition.  Transcript, p. 14.  
He stated that he began to have problems with is left knee 
approximately one year after he was discharged from service.  
Transcript, p. 15.  He reported pain in his left knee, which 
he ranked as a 5 on a scale of 1-10, with 10 being very 
severe.  Transcript, p. 15.  He noted that the left knee did 
not lock, but the left knee did exhibit moderate swelling 
maybe once per month.  Transcript, p. 19.  The veteran stated 
that his private physician did not provide a diagnosis for 
his left knee, but planned to refer the veteran to an 
orthopedic doctor for further treatment and analysis.  
Transcript, p. 21.  

IV. Analysis

Service connection may be granted for disability that is 
proximately due to or the result of service-connected disease 
or injury.  38 C.F.R. § 3.310(a).  The United States Court of 
Appeals for Veterans Claims (known as the United Stated Court 
of Veterans Appeals prior to March 11, 1999) (hereinafter, 
"the Court") has held that compensation can be awarded for 
a nonservice-connected disability that is aggravated by a 
service-connected disability for the degree of disability 
over and above the degree of disability existing prior to the 
aggravation, even if the service-connected disability is not 
the proximate cause of the nonservice-connected disability.  
Allen v. Brown, 7 Vet. App. 439, 448-449 (1995).

The record contains no diagnosis of a current left knee 
disability.  Pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  
The veteran testified that, although he was currently seeking 
treatment from a private physician for his left knee pain, 
the physician had not provided a diagnosis, of which the pain 
was a manifestation.  The VA examiner in November 1996 noted 
a diagnosis of limitation of motion of the left knee.  
However, the range of motion noted in the physical 
examination was normal.  See  38 C.F.R. § 4.71, Plate II 
(1999).  The Board notes that the physical examination showed 
limitation of motion of the right knee, and it appears that 
the diagnosis section merely contained a typographical error 
in reported left knee limitation of motion.  In the absence 
of proof of a present disability there can be no valid claim.  
Brammer, 3 Vet. App. at 225 (1992).


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is granted.

Entitlement to service connection for left knee pain is 
denied.  


REMAND

The Board notes that the most recent VA examination of record 
for the veteran's service-connected right knee condition is 
more than three years old.  At the December 1999 hearing, the 
veteran testified that his right knee had become increasingly 
painful and reported recurrent locking and "giving way" of 
the right knee.  

Overall, the Board is of the opinion that additional 
development of the record is needed in order to determine the 
underlying medical issues to enable the Board to render a 
final determination.  Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  Accordingly, the case is REMANDED to the RO for the 
following development:

1. The RO should arrange for an examination 
of the veteran by an appropriate VA 
specialist for the purpose of 
ascertaining the current nature and 
extent of severity of the veteran's right 
knee patellofemoral pain syndrome.  The 
claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  The examiner should 
perform any testing necessary to provide 
an assessment of the veteran's condition, 
specifically range of motion testing.  
The examiner should note whether pain and 
functional loss are additionally 
disabling and should note the existence, 
if any, of crepitation, limitation of 
motion, weakness, excess fatigability, 
incoordination, impaired ability to 
execute skilled movement smoothly, pain 
on movement, swelling, deformity, atrophy 
of disuse, instability of station, 
disturbance of locomotion, and 
interference with sitting, standing, and 
weight-bearing.  

2. The RO should carefully review the 
examination report to ensure that it is 
in full compliance with this remand, 
including all of the requested findings 
and opinions.  If not, the report should 
be returned to the examiner for 
corrective action.  


3. The RO should then adjudicate the claim 
for an initial compensable evaluation for 
service-connected right knee 
patellofemoral pain syndrome, including 
consideration of the factors enumerated 
by the Court in DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  If the claim remains 
denied, the veteran should be furnished 
with a supplemental statement of the case 
which summarizes the pertinent evidence, 
fully cites any applicable legal 
provisions not previously provided, and 
reflects detailed reasons and bases for 
the decision.  The veteran should then be 
afforded the applicable time period in 
which to respond.  

Thereafter, the case should be returned to the Board for 
appellate review, if otherwise in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
The veteran need take no action until he is notified.  
The veteran is hereby notified that it is his responsibility 
to report for the examination and to cooperate in the 
development of the case, and that the consequences of failure 
to report for a VA examination without good cause may include 
denial of the claim.  38 C.F.R. § 3.655 (1999).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

